Citation Nr: 0208779	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1955.

This appeal arises from a September 1994 rating decision that 
denied service connection for, inter alia, right and left 
shoulder disabilities, and determined that the veteran had 
not submitted new and material evidence to reopen his claims 
for service connection for ulcers, headaches, right and left 
arm, right and left leg, and back disabilities.  He appealed 
these determinations to the Board of Veterans' Appeals 
(Board).

In a June 2000 decision, the Board declined to reopen claims 
for service connection for a left leg disability, right arm 
disability, and left arm disability, on the basis that new 
and material evidence had not been presented; denied the 
claims for service connection for a right shoulder and left 
shoulder disabilities; reopened but denied, on the merits, 
the claim for service connection for right leg disability; 
reopened and granted, on the merits, the claims for service 
connection for headaches and for an ulcer disorder; and 
reopened the claim for service connection for back 
disability.  

At that time, the Board also remanded to the RO the claim for 
service connection for a back disability (on the merits), the 
only claim denied in September 1994 that remains on appeal.  
The RO accomplished the requested development, but continued 
the denial of the claim.  Hence, the matter has been returned 
to the Board for further appellate consideration.

In the Introduction portion of the Board's decision and 
remand, the Board addressed several additional issues.  As 
previously noted, in June 2000, although the veteran had 
initially filed a notice of disagreement also with the RO's 
September 1994 denial of service connection for lung and left 
eye disorders, and for polyps of the vocal cord, he withdrew 
these issues from appeal during his July 1995 hearing before 
a hearing officer at the RO.  Therefore, those matters are 
not before the Board at this time.  

Further, as noted in June 2000, a review of the record 
reflects that the veteran appears to have submitted a claim 
for service connection for psychiatric disability and alcohol 
abuse in July 1999.  However, as the RO had not adjudicated 
such a claim, and it is not deemed inextricably intertwined 
with any issue on appeal (see Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991)), the Board referred it to the RO for 
the appropriate action.  In statements filed in 2000, the 
veteran asserted a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The RO denied the 
claim in April 2001, and notification of the denial was 
issued in May 2001.  According to a Report of Contact, dated 
in November 2001, the veteran expressed his opposition to a 
VA letter informing him that his Notice of Disagreement (NOD) 
with this issue was premature.  The claims file does not 
reflect any NOD dated and submitted prior to the April 2001 
decision and May 2001 notification, and does not include an 
NOD filed subsequent to the notification in May 2001.  
Therefore, at this point, the matter is not before the Board 
at this time.  

The Board also notes that notification of the grant of 
service connection for headaches and the ulcer condition, 
including the assignment of a noncompensable rating for 
headaches and a 10 percent rating for the ulcer condition, 
was issued to the veteran in August 2000.  In October 2000, 
the veteran's NOD regarding the assigned ratings was 
received.  A Statement of the Case (SOC) was issued in 
October 2001, and essentially reflects the confirmation and 
continuation of the grant of service connection for headaches 
and ulcers, as well as the assigned ratings for each 
disability.  As yet, a substantive appeal has not been 
received.  Therefore, the issue of the assigned ratings is 
not before the Board at this time.  

In September 2000, the RO denied the claim of entitlement to 
a total rating based on individual unemployability.  In the 
NOD received in October 2000, the veteran referred to this 
claim.  Apparently, it was accepted as an NOD for this issue 
and the October 2001 SOC includes a discussion of the matter.  
However, a substantive appeal has not been filed.  Therefore, 
the matter is not before the Board at this time.  


FINDING OF FACT

There is no competent medical evidence of a nexus between 
current back disability (mild osteoarthritis of the lumbar 
spine) and any incident of military service, to include a 
fall sustained during service; the only medical opinions on 
this point relate the current pathology to deconditioning due 
to age, not trauma.  .  


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§  1110, 1131, 5103A, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the June 1995 SOC, subsequently issued 
Supplemental Statements of the Case, and the remand portion 
of the June 2000 Board decision, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of April 
2001) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In an April 
2001 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claim.  
In fact, when contacted in April 2001, the veteran reported 
that he did not know of any other sources of evidence, and he 
had been notified of the evidence of record.  See Report of 
Contact, dated April 30, 2001.  Hence, the duty to notify has 
been met. 

The Board also finds that all necessary development has been 
accomplished.  Evidence in support of his claim has been 
submitted, and the RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting medical 
records from treating physicians or providers whom the 
veteran had identified and provided signed authorization, and 
arranging for the veteran to undergo VA examinations.  Also, 
the veteran was afforded a hearing in connection with his 
claim, and a transcript of the July 1995 hearing is 
associated with the claims folder.  The Board notes that the 
veteran has notified VA that he is in receipt of SSA 
benefits, but that records pertaining to the award of such 
benefits have not been obtained and associated with the 
claims file.  However, unlike in Quartuccio (in which the 
Court held that there was a duty for VA to obtain outstanding 
SSA records), here, the veteran has filed a number of other 
claims for benefits, including a claim for a total rating, 
and there is no indication whatsoever that these records are 
in any way pertinent to the claim for service connection for 
his back disability.  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  As noted above, the 
veteran has reported that he does not know of any other 
sources of evidence. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

The veteran was given a comprehensive physical examination in 
preparation for his entrance into active service in August 
1952.  His musculoskeletal system and spine were found to be 
normal.  A review of the service medical records indicated 
that the veteran was seen for complaints of upper respiratory 
infection and back pain in late September 1952.  In December 
1954 the veteran sustained a fall while descending a 
telephone pole in Foot Hood, Texas.  The resulting injury was 
found to be a fracture of the right wrist, and diagnoses or 
complaints related to the back were not recorded.  A 
separation examination conducted in late August 1955 found 
the veteran's musculoskeletal system and spine to be normal.

In January 1977, the veteran submitted a letter in which he 
asserted that it had been determined that he had a congenital 
back disability.  He alleged that his military service had 
aggravated this disorder.  

A brief note from F. N. Parent, Jr., M.D. was received in 
July 1986.  It was reported that the veteran was permanently 
disabled due to visual disturbance, back degeneration, and 
duodenal ulcer.  

The veteran was afforded a VA compensation examination in 
November 1986.  He claimed that the in-service fall that 
fractured his right wrist, he had actually landed on his 
shoulder and felt that this accident had resulted in a back 
disorder.  The veteran reported that he had started to 
experience back pain about one and a half years after his 
fall, sometime in 1956 or 1957.  A radiological study 
revealed straightening of the spine, minimal narrowing at the 
L5-S1 level, and vascular calcification.  No diagnoses or 
opinions as to etiology were given.

In a November 1986 letter, Dr. Parent reported that he had 
treated the veteran since December 1981.  It was noted that 
the veteran had been in a motor vehicle accident in November 
1983 that resulted in injuries to his shoulders, arms, and 
back.  This accident was also found to have exacerbated the 
degenerative joint disease in the noted joints over the past 
several years and suffered pain in those areas and had 
difficulty continuing his work.  

By rating decision of December 1986, the RO denied service 
connection for a back disability.  It was determined that it 
could not be reasonably concluded that the veteran's present 
back condition resulted from his military service.  He was 
notified of the denial and of his appellate rights in a 
letter issued later that same month; he did not file an 
appeal and the decision became final.

In a May 1987 letter, the veteran's chiropractor, Mark 
Schultz, D.C., reported that he first saw the veteran in 
February 1986 for treatment of severe lower back and leg pain 
with numbness extending into his lower back and legs.  The 
veteran reported that he had suffered for more than 25 years 
with the condition and that it had progressively worsened 
with time.  Radiological studies of the lumbar spine revealed 
marked degenerative disc and joint disease from the L4-S1 
level and lumbarization of the first sacral segment.  The 
diagnoses included degenerative disc and joint disease of the 
lower lumbar and lumbosacral spine with sciatic neuralgia and 
paresthesia into the lower extremities, and chronic sprain 
strain and subluxation complex of the lumbar spine and pelvis 
with paravertebral myofascitis and splinting muscle spasm of 
the lumbopelvic paravertebral musculature.  The chiropractor 
opined that the veteran was totally disabled due to these 
disorders.  

A VA treatment report shows that the veteran was seen for 
various complaints, including low back pain.  The veteran 
related a history of chronic low back pain secondary to a 
fall in 1954.  It was noted that x-rays taken in 1988 were 
negative.  The examiner reported an assessment of chronic low 
back pain and instructed the veteran to resume using Motrin.  

In letters of June and July 1990, the veteran alleged that 
his fall from a telephone pole during his military service 
had resulted in his current headaches; and back, leg, and 
elbow disorders.  

The veteran was afforded a series of VA compensation 
examinations in September and October 1990.  He claimed that 
he had experienced multiple joint and muscle pain, along with 
numbness in his arms and legs, ever since he fell from a 
telephone pole during his military service.  The examination 
of the lumbar spine revealed a full range of motion with 
slight discomfort on extreme dorsiflexion and right lateral 
rotation.  A diagnosis specifically related to the back was 
not reported, but the examiner did diagnose arthralgias of 
multiple joints and myalgias. 

Records from Janson Chiropractic Clinic list appointments 
from 1993 to 1997 for adjustments to the spine.  The history 
of a fall during service appears in a September 1993 entry.  

In June 1995, the veteran submitted a substantive appeal (via 
a VA Form 9) in which he claimed that he had suffered with 
physical pain since his fall from a telephone pole during 
military service.  He felt that the injuries received during 
this fall had resulted in the arthritis he currently had in 
multiple joints.

In July 1995, the veteran testified before a hearing officer 
at the RO.  The veteran claimed that he had fallen from a 30-
foot telephone poll sometime in 1954 or 1955.  It was alleged 
that he had landed headfirst in a stone ditch.  He asserted 
that his multiple joint and muscle pain started sometime 
about 1956 or 1957.  The veteran claimed that he had not 
injured himself since leaving the military.  It was asserted 
by the veteran that he experienced pain in his shoulders, 
elbows, legs, and back due to arthritis that he felt was 
caused by his fall in the military.  He alleged that he had 
masked this pain with the heavy use of alcoholic beverages.  
The veteran testified that he never realized how much 
physical pain he had until he quit drinking in the mid-
1960's.

The veteran testified that he had been incarcerated for three 
years beginning within one year of his separation from the 
military.  He asserted that the prison only had a pharmacy 
and a sick bay; and did not provide any medical treatment to 
him.  The representative argued that because of this 
incarceration the veteran could not show evidence of 
continuity of symptomatology even though he suffered with his 
claimed disorders.  The veteran also reported that the 
private physicians that had treated his claimed disabilities 
for many years after his military service and incarceration 
were all now dead or their whereabouts unknown.

The veteran's spouse also testified at his hearing.  She 
reported that she had known the veteran for 36 years and that 
his primary problems had been with drinking and ulcers.  The 
spouse attributed the veteran's drinking to the stresses of 
raising a family and money problems.  She asserted that the 
veteran was unable to seek healthcare due to their financial 
difficulties.  The spouse alleged that the veteran had 
suffered with joint/muscle aches and headaches ever since she 
had known him.

The veteran was afforded a VA orthopedic examination in 
December 1997.  The examiner acknowledged the review of the 
claims file in the report.  The history of the fall in 
service and the veteran's reported 43-year history of 
intermittent pain in various areas including the back were 
noted.  The veteran attributed his diffuse arthritis to the 
fall in service, and noted that he was taking Disalcid for 
pain.  It was noted that the veteran had not worn orthotics 
on his back or legs.  The diagnoses included diffuse 
musculoskeletal aches, moderate deconditioning, joint 
stiffness, and very minimal idiopathic osteoarthritis.  The 
orthopedic examiner's assessment was as follows:

No visible signs of traumatic 
osteoarthritis.  I find no indication of 
any musculoskeletal pathology that is not 
entirely explained simply by the 
patient's age and deconditioning.  I find 
no indication of any musculoskeletal 
pathology that [is] post-traumatic or 
that I think is even remotely related to 
his service-connected fall.

VA records, dated from 1998 to 2000, reflect a reported 
history of a diagnosis of L4-5 herniated disc made in 1997.  
The records also reflect the veteran's complaints of multiple 
joint and back pain.  When seen in April 2000, the veteran 
complained of intermittent back pain which he related to a 
recent twisting of the back while lifting a heavy object.  

As noted in the Introduction portion of this decision, in 
June 2000, the Board reopened the claim of entitlement to 
service connection for a back disability on the basis that 
new and material evidence had been presented.  The Board then 
remanded the matter to the RO for further development, 
including securing specified and other treatment reports and 
affording the veteran the appropriate VA examinations.   

The requested VA examination was conducted in April 2001.  
The veteran related the history of the fall during service 
and the resulting injuries, as well as his current complaints 
of multiple joint pain.  The veteran reported the use of a 
cane secondary to low back pain and cited his inability to 
work due the pain.  

The examiner noted the review of the claims file in the 
report.  The examiner also made note of the records from the 
chiropractor and Dr. Parent, which was back from reports of 
an automobile accident in 1983.  The examiner related Dr. 
Parent's report of the resulting injuries from the automobile 
accident as well as his opinion that the accident exacerbated 
the degenerative joint disease in other joints.  The examiner 
also cited the chiropractor's findings, as well as his 
opinion that the veteran was totally disabled due to his 
condition.  

In the report, the examiner pointed out inconsistencies 
between the veteran's complaints made at the time of the 
examination and statements from the treatment reports.  On 
examination, the veteran reported that he had not been able 
to lift anything for a long period of time, but when he was 
seen in April 2000, the veteran complained of back pain after 
lifting something heavy.  The examiner further pointed out 
that the veteran indicated that his pain had improved over 
time, even though he complained of chronic pain.  Regarding 
the complaints of neck pain limiting activities of daily 
living, the examiner pointed out that the veteran was vague 
and diffuse when questioned about neurologic disorders.  He 
did not specifically identify any areas of numbness or 
weakness, and just offered a global feeling of cramping and 
other disorders, which he was not able to pinpoint for the 
examiner.  

The veteran reported that he was taking various over-the-
counter medications to treat his pain, and stated that he 
uses a cane to ambulate due to the back pain.  He stated that 
he is completely disabled from his back pain.  

The examination included a neurological examination.  X-rays 
of the lumbar spine showed only minimal osteophyte formation 
and a mild spur formation diffusely among the lumbar spine.  
Disk spaces were found to be well-maintained, but there was 
some foraminal obstruction and no evidence of significant 
listhesis of any of the spine.  The examiner reviewed a 1997 
computed tomography (CT) scan and noted the findings made at 
that time, as well as the findings made on a magnetic 
resonance imaging (MRI) scan of February 1997.  

The examiner determined that although the veteran complained 
of chronic pain diffusely throughout the neck and back, he 
did not see evidence, other than subjective complaints, of 
significant abnormalities.  The examiner provided the 
following opinion: 

Though he does have some very mild 
osteoarthritis, this could be related to 
aging and he has what appears to be 
normal spinal changes related to his age.

Regarding the chiropractor's opinion that the veteran has 
significant problems, the examiner expressed the feeling that 
he was monetarily motivated to give the veteran such 
problems, but further noted that based on the objective 
evidence, there was no evidence of significant spinal or 
neurological abnormalities other than some mild diffuse 
osteoarthritis consistent with elderly changes.  

Analysis

As noted in the Introduction, the Board reopened this claim 
in June 2000.  Therefore, the entire record must be reviewed 
on a de novo basis.  

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2001).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Here, the service medical records confirm the veteran's 
report of a fall he sustained during service (although those 
records do not reflect any complaints, findings or diagnosis 
of chronic back disability).  Post-service records also 
reflect a current back disability, assessed as mild 
osteoarthritis of the lumbar spine.  Significantly, however, 
there is no competent evidence that links current back 
disability to any incident of active service, to include the 
fall noted therein.  In fact, on VA examinations conducted in 
1997 and 2001, the examiners provided consistent opinions 
that the current pathology is related to deconditioning due 
to age, not trauma.  Thus far, these opinions constitute the 
sole competent medical evidence in this case with regard to a 
nexus, and the veteran has neither presented nor alluded to 
the existence of any contrary medical opinions (medical .  
Therefore, absent opinions to the contrary, the veteran's 
current back problems have not been shown to be related to 
the fall in service.

The medical records associated with the file reflect the 
reported history of a fall during service.  However, the fact 
that the medical records contain reiterations of the 
veteran's own report as to the source of his problems does 
not constitute competent medical evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...').  

Likewise, the veteran cannot provide evidence of the required 
nexus on the basis of his assertions, alone.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay evidence, including 
the veteran's solitary testimony may constitute sufficient 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran is also competent to provide information 
regarding his symptoms.  Id.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, those competent to render 
an opinion on this matter have found, based upon examination 
of the veteran and consideration of his history and 
assertions, that the current condition is not related to the 
veteran's service.  

Under these circumstances, the claim for service connection 
for a back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 


ORDER

Service connection for a back disability is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

